Title: From Alexander Hamilton to Thomas Mifflin, 9 September 1794
From: Hamilton, Alexander
To: Mifflin, Thomas



War department, Sept. 9th 1794.
Sir.

The last intelligence from the Western Counties of this State, which has been communicated to you, leaves the issue of measures for an amicable accommodation, so very doubtful, and the season for military operation is wearing away so fast, that the President, with great reluctance, finds himself under a necessity of putting in motion, without further delay, all the militia which have been called for.
I am therefore instructed by him to request, that your Excellency will immediately cause the quota of this State to assemble. The general rendezvous appointed by the President, for all those who may not lie westward of it, is Carlisle, where also the Jersey Militia will be ordered to repair without delay. Particular places of rendezvous for local convenience will be regulated by your Excellency. I was glad to understand from you, in conversation, that Philadelphia, Reading, and Lancaster, were intended, as at these places, the United States have already contracts. Will it not be most convenient for the militia to bring with them their own supplies from their own homes, or neighbourhoods, to the places of first rendezvous, to be compensated for them by the public?
The Superintendent of military Stores, Mr: Hodgdon, will wait upon you, to ascertain what proportions of tents, camp equipage, ought to be sent to the different places of rendezvous, in order that the Militia may be accommodated in the most convenient manner.
I shall in the course of the day call on your Excellency to adjust in a personal conference anything further that may occur.
The President, in making this final call entertains a full confidence that Pennsylvania will upon an occasion which so immediately affects herself, as well as the general interests, display such zeal and energy as shall maintain unsullied her character for discernment, love of order, and true patriotism. It is unnecessary to add, that the part she shall act is of peculiar consequence to the welfare and reputation of the whole Union.
With the highest respect,   I have the honor to be,   Your Excellency’s   Most obedt: Servt.

Alexander Hamiltonon behalf of the Secry at War
His Excellency Governor Mifflin.

